Citation Nr: 0033248	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-14 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a gunshot wound (GSW) to the upper 
third portion of the right (major) arm (Muscle Group III).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

A videoconference hearing was held on August 24, 2000, before 
the undersigned, who is a Veterans Law Judge and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran has presented an application for VA benefits 
that is substantially complete, and all reasonable efforts to 
assist him in obtaining the evidence that is necessary for an 
equitable disposition of his appeal of his service connection 
claim have been made by the agency of original jurisdiction.

2.  The veteran is a combat veteran who was injured by the 
enemy during service, he has a current diagnosis of 
generalized anxiety disorder, and there is competent medical 
evidence in the file linking the current psychiatric disorder 
with service.


CONCLUSION OF LAW

The diagnosed generalized anxiety disorder was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has presented an 
application for VA benefits that is substantially complete, 
and that all reasonable efforts to assist him in obtaining 
the evidence that is necessary for an equitable disposition 
of his appeal of his claim for service connection for a 
psychiatric disorder, to include PTSD, have been made by the 
agency of original jurisdiction.

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he or she has 
that disability, and that there is a relationship between the 
disability and an injury or disease incurred in service, or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 413, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the provisions of 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).


First Issue
Entitlement to service connection for a psychiatric disorder, 
to include PTSD:

The veteran contends that he suffers from a psychiatric 
disorder, which he thinks is PTSD, and which he believes is 
causally related to service.

A review of the file reveals that the veteran is a combat 
veteran who sustained a GSW to his right shoulder while 
engaged in combat with the enemy during World War II in 
Belgium.  According to his service records, the veteran was a 
"squad leader," who was in charge of a squad of infantrymen 
in the armored branch, and was responsible for the control, 
coordination, and tactical employment of a "half track" and 
crew members.  The few available service medical records in 
the file contain no references to the manifestation of a 
psychiatric disorder during service, or at the time of 
separation, but it is reasonable to assume that the 
circumstances under which the veteran most likely served 
during his World War II service were stressful and 
unpleasant.

In July 1998, the veteran submitted a claim for service 
connection for PTSD, and he was thereafter examined by a VA 
physician, in December 1998.  According to the resulting 
report, the veteran had never been treated by a psychiatrist 
or psychologist in the past, but he had been "treated by his 
medical doctor at Goodyear Medical Center for years for his 
nerves."  The veteran stated that he was "nervous as a cat 
in a room full of rockers," and explained that he had never 
been hospitalized for his mental illness because "insurance 
will not allow you to be hospitalized now.  They want all 
outpatient."  Regarding medications, the veteran said that 
he was currently taking "some type of red capsule for his 
nerves."

The above report also reveals a work history of 40 years at 
the Goodyear Tire and Rubber Company, and current complaints 
of nightmares of his combat experiences, a tendency to avoid 
war movies or documentaries on television, restlessness, easy 
fatigability, irritability, muscle tension, and "not very 
good" sleep.  The veteran was alert in the four spheres, 
showed good eye contact, and had no abnormal mood activities.  
His mood was described, however, as "worried," his affect 
was constricted, and his speech was monotone and low, 
although of regular rate and rhythm.  His thought process was 
coherent, and there was a decreased ability to focus, 
sustain, and shift attention.  There were no auditory or 
visual hallucinations, nor thought broadcasting, thought 
insertion, thought control, or delusional thinking.  Memory 
was adequate, and insight judgment was fair.  The diagnosis 
was listed as "[g]eneralized anxiety disorder related to his 
World War II experience," and a Global Assessment of 
Functioning (GAF) score of 55 was assigned.  Additionally, 
the subscribing physician indicated the following:

This is a seventy-six year old ... World 
War II veteran, who does not meet the 
criteria for post traumatic stress 
disorder.  He does have a generalized 
anxiety disorder and this is related to 
his World War II experience.  ...

At the August 2000 videoconference hearing, the veteran 
restated his contentions of record to the effect that he 
believes that a current psychiatric disorder is causally 
related to service.

As shown above, a diagnosis of PTSD has never been rendered.  
This clearly precludes the granting of service connection for 
PTSD.  However, the veteran is shown to be a combat veteran 
who was injured by the enemy during service, he has a current 
diagnosis of generalized anxiety disorder, and there is 
competent medical evidence in the file linking the current 
psychiatric disorder with service.  In view of this finding, 
the Board concludes that the diagnosed generalized anxiety 
disorder was incurred in service.


ORDER

Service connection for generalized anxiety disorder is 
granted.



CONTINUED ON THE FOLLOWING PAGES

REMAND

Second Issue
Entitlement to a disability evaluation in excess of 20 
percent for residuals of a
GSW to the upper third portion of the right (major) arm 
(Muscle Group III):

The veteran contends that the service-connected GSW to the 
upper third portion of his right (major) arm should be rated 
higher than evaluated, due to its current severity.  At the 
August 2000 videoconference hearing, the veteran restated his 
contentions of record, and explained that his right shoulder 
currently swelled about once or twice every month, depending 
on the weather, and that it kept him in constant pain, and 
essentially produced substantial functional impairment.  He 
also indicated that he had been receiving outpatient medical 
treatment at the VA medical facility in Gadsden, Alabama, for 
his right shoulder.  Since this pertinent medical evidence is 
not yet of record, the veteran was advised at the hearing 
that an effort to secure copies of those records would be 
made, prior to the Board's appellate review.

In view of the above, the increased rating claim is remanded 
to the RO for the additional following development:

1.  The RO should secure copies of the VA 
medical records reflecting outpatient 
medical treatment at the VA medical 
facility in Gadsden, Alabama.

2.  After the above records have been 
associated with the file, the RO should 
re-adjudicate the claim of entitlement to 
a disability evaluation in excess of 20 
percent for residuals of a GSW to the 
upper third portion of the right (major) 
arm (Muscle Group III).

If, upon re-adjudication, the benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and his 
representative a Supplemental Statement 
of the Case, with sufficient time to 
respond therein.  Thereafter, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 



